DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,3, 6-10, 12, 15-17 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by WATANABE (JP 2017187269 A: Machine Translation was previously provided by Examiner).

Regarding claim 1, WATANABE discloses (see Figure 3a) a heat dissipation device (200) disposed to be in close contact with a heat source (100) and configured to dissipate heat of the heat source into the air (see ¶ [0007]), the heat dissipation device comprising: a support member (201) having a plate shape and disposed such that a side of a first principal surface (201a) is in close contact with the heat source (see ¶ [0012]); a heat pipe (203) thermally joined to a second principal surface (201b) opposite to the first principal surface of the support member and configured to transport the heat from the heat source (see ¶ [0012]); and multiple heat radiation fins (205) disposed in a space adjoining the second principal surface, thermally joined to the heat pipe, and configured to dissipate the heat transported by the heat pipe (see ¶ [0012]), wherein the heat pipe has a first straight portion (203a) thermally joined to the support member, a second straight portion (203b) thermally joined to the multiple heat radiation fins, and a connecting portion connecting one end of the first straight portion and one end of the second straight portion so that the first straight portion and the second straight portion are connected(see ¶ [0012]), and wherein respective heat radiation fins (205) are directly joined by a portion of the respective heat radiation fins that, in a side view, extends past the heat pipe to join the second principal surface to the second principal surface (201b: see WATANABE’s Figure 3c annotated by Examiner) in a region other than a region in which the heat pipe is mounted (see Figure 3b).

    PNG
    media_image1.png
    599
    597
    media_image1.png
    Greyscale
 WATANABE’s Figure 3c annotated by Examiner 
Regarding claim 3, WATANABE discloses wherein each of the heat radiation fins (205) is directly joined to the second principal surface (201b) at an edge portion of the second principal surface in a direction approximately orthogonal to a direction in which the first straight portion extends, (see Figure 3a).
Regarding claim 6, WATANABE discloses wherein multiple heat pipes are provided, and the first straight portions of the respective heat pipes are disposed at predetermined intervals in a direction approximately orthogonal to a direction in which the first straight portion extends (see ¶ [0014]: also see Figure 10a). 
Regarding claim 7, WATANABE discloses wherein when viewed in the direction in which the first straight portion extends, positions of the second straight portions of the respective heat pipes are different in a direction approximately perpendicular to the second principal surface and a direction approximately parallel to the second principal surface (see ¶ [0039]: also see Figure 10a). 
Regarding claim 8, WATANABE discloses wherein when multiple heat dissipation devices are arranged in the direction in which the first straight portion extends, the heat dissipation devices are connectable so that the first principal surfaces are continuous (see ¶ [0012]: also see Figure 11).
 Regarding claim 9, WATANABE discloses a light irradiation device (see Figure 4a and 4b) comprising: the heat dissipation device (200); a substrate (105) disposed to be in close contact with the heat dissipation device; and multiple LED elements (110) disposed on a surface of the substrate (see ¶ [0053]):  , wherein the heat dissipation device comprises, a support member (201) having a plate shape and disposed such that a side of a first principal surface (201a) is in close contact with the substrate (see ¶ [0038]); a heat pipe (203) thermally joined to a second principal surface (201b) opposite to the first principal surface (201a) of the support member (201) and configured to transport the heat from the substrate or the multiple LED elements (see ¶ [0012]); and multiple heat radiation fins (205) disposed in a space adjoining the second principal surface, thermally joined to the heat pipe, and configured to dissipate the heat transported by the heat pipe (see ¶ [0012]), wherein the heat pipe has a first straight portion (203a) thermally joined to the support member, a second straight portion (203b) thermally joined to the multiple heat radiation fins (205), and a connecting portion connecting one end of the first straight portion and one end of the second straight portion so that the first straight portion and the second straight portion are connected (see ¶ [0012]),  and wherein the respective heat radiation fins (205) are directly joined by a portion of the respective heat radiation fins that, in a side view, extends past the heat pipe to join the second principal surface to the second principal surface (201b: see WATANABE’s Figure 3c annotated by Examiner) in a region other than a region in which the heat pipe is mounted, (see Figure 3b). 
Regarding claim 10, WATANABE discloses wherein the LED element emits light with a wavelength that acts on ultraviolet curable resin, (see ¶ [0027]).
Regarding claim 12, WATANABE discloses wherein each of the heat radiation fins (205) is directly joined to the second principal surface (201b) at an edge portion of the second principal surface in a direction approximately orthogonal to a direction in which the first straight portion extends, (see Figure 3a).
Regarding claim 15, WATANABE discloses wherein multiple heat pipes are provided, and the first straight portions of the respective heat pipes are disposed at predetermined intervals in a direction approximately orthogonal to a direction in which the first straight portion extends, (see ¶ [0014]: also see Figure 10a).
Regarding claim 16, WATANABE discloses wherein when viewed in the direction in which the first straight portion extends, positions of the second straight portions of the respective heat pipes are different in a direction approximately perpendicular to the second principal surface and a direction approximately parallel to the second principal surface, (see ¶ [0039]: also see Figure 10a).
Regarding claim 17, WATANABE discloses wherein when multiple heat dissipation devices are arranged in the direction in which the first straight portion extends, the heat dissipation devices are connectable so that the first principal surfaces are continuous, (see ¶ [0039]: also see Figure 10a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 5, 11, 13, 14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over WATANABE (JP 2017187269 A: Machine Translation was previously provided by Examiner) and further in view of MOCHIZUKI (US 7942194 B2: previously cited).

Regarding claims 2 and 11, WATANABE does not teach wherein the support member is a vapor chamber thermally joined to the heat source.
MOCHIZUKI teaches a heat sink (1) comprises a base plate (2) wherein the base plate is a vapor chamber, (see MOCHIZUKI’s Col. 3 Lines [5-20]). 
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the heat dissipation device of WATANABE with support member is a vapor chamber thermally joined to the heat source, as taught by MOCHIZUKI, since the simple substitution of one known element (base plate in form of vapor chamber taught by MOCHIZUKI) for another (solid form body disclosed by WATANABE) would have yielded predicable results, namely making direct contact with the heat source and transferring the heat to the heat pipes (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of increasing the efficiency of WATANABE’s heat dissipation device and the thermal resistance between the heat source  and the heat radiation fins can be reduced, (see MOCHIZUKI’s Col. 4 Lines [61-67]).

Regarding claims 4, 5, 13 and 14, WATANABE does not teach wherein each of the heat radiation fins is partially joined to the first straight portion in a region in which the heat pipe is mounted.
MOCHIZUKI teaches a heat sink (1) comprises a heat pipe (8) that has first and second straight portions, and heat radiation fins (3), wherein each of the heat radiation fins is partially joined to the first straight portion in a region in which the heat pipe is mounted (see MOCHIZUKI’s Figure 3, annotated by Examiner).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the heat dissipation device of WATANABE with each of the heat radiation fins is partially joined to the first straight portion in a region in which the heat pipe is mounted, as taught by MOCHIZUKI, to improve the performance of WATANABE’s heat dissipation device by increasing the heat dissipation rate between the heat source, the heat pipe and the fins (see MOCHIZUKI’s Col. 4 Lines [41-60]).



	

    PNG
    media_image2.png
    666
    860
    media_image2.png
    Greyscale

MOCHIZUKI’s Figure 3, annotated by Examiner

Regarding claim 18, WATANABE discloses (see Figure 3a) a heat dissipation device (200) disposed to be in close contact with a heat source (100) and configured to dissipate heat of the heat source into the air (see ¶ [0007]), the heat dissipation device comprising: a support member (201) having a plate shape and disposed such that a side of a first principal surface (201a) is in close contact with the heat source (see ¶ [0012]); a heat pipe (203) thermally joined to a second principal surface (201b) opposite to the first principal surface of the support member and configured to transport the heat from the heat source (see ¶ [0012]); and multiple heat radiation fins (205) disposed in a space adjoining the second principal surface, thermally joined to the heat pipe, and configured to dissipate the heat transported by the heat pipe (see ¶ [0012]), wherein the heat pipe has a first straight portion (203a) thermally joined to the support member, a second straight portion (203b) thermally joined to the multiple heat radiation fins, and a connecting portion connecting one end of the first straight portion and one end of the second straight portion so that the first straight portion and the second straight portion are connected(see ¶ [0012]),  wherein respective heat radiation fins are directly joined to the second principal surface (201b: see WATANABE’s Figure 3c annotated by Examiner) in a region other than a region in which the heat pipe is mounted (see Figure 3b).
WATANABE does not teach wherein the support member is a vapor chamber thermally joined to the heat source, and wherein each of the heat radiation fins is partially joined to the first straight portion in a region in which the heat pipe is mounted so that heat resistance between each of the heat radiation fins and the first straight portion is higher than heat resistance between the first straight portion and the support member.
MOCHIZUKI teaches a heat sink (1) comprises a base plate (2) wherein the base plate is a vapor chamber, (see MOCHIZUKI’s Col. 3 Lines [5-20]), and further comprises a heat pipe (8) that has first and second straight portions, and heat radiation fins (3), wherein each of the heat radiation fins is partially joined to the first straight portion in a region in which the heat pipe is mounted (see MOCHIZUKI’s Figure 3, annotated by Examiner).

The recitation “so that heat resistance between each of the heat radiation fins and the first straight portion is higher than heat resistance between the first straight portion and the support member” is considered to be a statement directed to intended use. Therefore, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the heat dissipation device of WATANABE with support member is a vapor chamber thermally joined to the heat source, as taught by MOCHIZUKI, since the simple substitution of one known element (base plate in form of vapor chamber taught by MOCHIZUKI) for another (solid form body disclosed by WATANABE) would have yielded predicable results, namely making direct contact with the heat source and transferring the heat to the heat pipes (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of increasing the efficiency of WATANABE’s heat dissipation device and the thermal resistance between the heat source  and the heat radiation fins can be reduced, (see MOCHIZUKI’s Col. 4 Lines [61-67]). Furthermore, It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the heat dissipation device of WATANABE with each of the heat radiation fins is partially joined to the first straight portion in a region in which the heat pipe is mounted, as taught by MOCHIZUKI, to improve the performance of WATANABE’s heat dissipation device by increasing the heat dissipation rate between the heat source, the heat pipe and the fins (see MOCHIZUKI’s Col. 4 Lines [41-60]).

Regarding claim 19, WATANABE discloses a light irradiation device (see Figure 4a and 4b) comprising: the heat dissipation device (200); a substrate (105) disposed to be in close contact with the heat dissipation device; and multiple LED elements (110) disposed on a surface of the substrate (see ¶ [0053]):  , wherein the heat dissipation device comprises, a support member (201) having a plate shape and disposed such that a side of a first principal surface (201a) is in close contact with the substrate (see ¶ [0038]); a heat pipe (203) thermally joined to a second principal surface (201b) opposite to the first principal surface (201a) of the support member (201) and configured to transport the heat from the substrate or the multiple LED elements (see ¶ [0012]); and multiple heat radiation fins (205) disposed in a space adjoining the second principal surface, thermally joined to the heat pipe, and configured to dissipate the heat transported by the heat pipe (see ¶ [0012]), wherein the heat pipe has a first straight portion (203a) thermally joined to the support member, a second straight portion (203b) thermally joined to the multiple heat radiation fins (205), and a connecting portion connecting one end of the first straight portion and one end of the second straight portion so that the first straight portion and the second straight portion are connected (see ¶ [0012]), wherein respective heat radiation fins (205) are directly joined to the second principal surface (201b: see WATANABE’s Figure 3c annotated by Examiner)  in a region other than a region in which the heat pipe is mounted (see Figure 3b).
WATANABE does not teach wherein the support member is a vapor chamber thermally joined to the heat source, and wherein each of the heat radiation fins is partially joined to the first straight portion in a region in which the heat pipe is mounted so that heat resistance between each of the heat radiation fins and the first straight portion is higher than heat resistance between the first straight portion and the support member.
MOCHIZUKI teaches a heat sink (1) comprises a base plate (2) wherein the base plate is a vapor chamber, (see MOCHIZUKI’s Col. 3 Lines [5-20]), and further comprises a heat pipe (8) that has first and second straight portions, and heat radiation fins (3), wherein each of the heat radiation fins is partially joined to the first straight portion in a region in which the heat pipe is mounted (see MOCHIZUKI’s Figure 3, annotated by Examiner).

The recitation “so that heat resistance between each of the heat radiation fins and the first straight portion is higher than heat resistance between the first straight portion and the support member” is considered to be a statement directed to intended use. Therefore, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the heat dissipation device of WATANABE with support member is a vapor chamber thermally joined to the heat source, as taught by MOCHIZUKI, since the simple substitution of one known element (base plate in form of vapor chamber taught by MOCHIZUKI) for another (solid form body disclosed by WATANABE) would have yielded predicable results, namely making direct contact with the heat source and transferring the heat to the heat pipes (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of increasing the efficiency of WATANABE’s heat dissipation device and the thermal resistance between the heat source  and the heat radiation fins can be reduced, (see MOCHIZUKI’s Col. 4 Lines [61-67]). Furthermore, It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the heat dissipation device of WATANABE with each of the heat radiation fins is partially joined to the first straight portion in a region in which the heat pipe is mounted, as taught by MOCHIZUKI, to improve the performance of WATANABE’s heat dissipation device by increasing the heat dissipation rate between the heat source, the heat pipe and the fins (see MOCHIZUKI’s Col. 4 Lines [41-60]).

Response to Arguments
Applicant' s arguments, filed with respect to the previously set forth rejections under 35 U.S.C.112(b) have been fully considered and are persuasive in view of the Amendment. Accordingly, the previously set forth rejections under 35 U.S.C. 112(b) have been withdrawn
Applicant's arguments filed 07/19/2022 regarding the prior art rejection have been fully considered but they are not persuasive. 
Applicant argues that Watanabe lacks of "a portion of the respective heat radiation fins that, in a side view, extends past the heat pipe to join the second principal surface”.
Examiner respectfully disagrees. WATANABE discloses wherein respective heat radiation fins (205) are directly joined by a portion of the respective heat radiation fins that, in a side view, extends past the heat pipe to join the second principal surface to the second principal surface (201b: see WATANABE’s Figure 3c annotated by Examiner) in a region other than a region in which the heat pipe is mounted (see Figure 3b).
Therefore, the previous rejection is maintained, modified as necessitated by Amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED AL SAMIRI whose telephone number is (571)272-8685. The examiner can normally be reached 9:30AM~3:30PM, M-F (E.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHALED AHMED ALI AL SAMIRI/             Examiner, Art Unit 3763  

/JIANYING C ATKISSON/             Supervisory Patent Examiner, Art Unit 3763